Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 11-20) in the reply filed on 17 October 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October 2022.

Applicant’s election without traverse of:
at least one starch and/or at least one hydrophobically modified starch
compound-the compound known under the INCI designation Hydroxypropyl Starch Phosphates;
at least one cellulose and/or a non-ionic cellulose ether- a mixture of FDC and carboxymethylcellulose;
the at least one vegetable oil and/or vegetable butter- sunflower oil and shea butter;
at least one glyceryl ester and/or at least one polyglyceryl ester- glyceryl laurate; -and-
what the cosmetic composition is substantially free of- substantially free of polymeric stabilizing agents based on acrylic acid and/or acrylic acid derivatives
in the reply filed on 17 October 2022 is acknowledged.
Claims 6, 14, 15 & 18-20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October 2022. Claims 6 and 14 are withdrawn because the election is drawn to a mixture (i.e. a mixture of FDC and carboxymethylcellulose), but claims as written include a single cellulose/cellulose derivative (e.g. claim 6- “comprising as component c) cellulose”; claim 14- “comprising as component c) fermentation derived cellulose”). Claims 15 and 18-20 are withdrawn because the election is drawn to a mixture of FDC and carboxymethylcellulose but claim 15 recites “comprising as component c) a mixture of cellulose and a non-ionic cellulose ether” and independent claim 18 recites “c) …0.0005 to about 1% by weight of cellulose…”. Fermentation derived cellulose is interpreted as being distinct from cellulose. Claim 10 is withdrawn because it is a method claim instead of the elected composition claims.  
 
Claim Status
Applicant’s claim amendments and elections in the response filed 17 October 2022 are acknowledged. 
Claims 1-20 are pending. 
Claims 1-9 & 11-20 are amended. 
Claims 6, 10, 14, 15 & 18-20 are withdrawn. 
Claims 1-5, 7-9, 11-13, 16 & 17 are under consideration.

Examination on the merits is extended to the extent of the following species:

at least one starch and/or at least one hydrophobically modified starch
compound-the compound known under the INCI designation Hydroxypropyl Starch Phosphates;
at least one cellulose and/or a non-ionic cellulose ether- a mixture of FDC and carboxymethylcellulose;
the at least one vegetable oil and/or vegetable butter- sunflower oil and shea butter;
at least one glyceryl ester and/or at least one polyglyceryl ester- glyceryl laurate; -and-
what the cosmetic composition is substantially free of- substantially free of polymeric stabilizing agents based on acrylic acid and/or acrylic acid derivatives
 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filed date of the instant application is 10/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020, 07 April 2021, and 08 March 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Objections/Rejections
Claim Objections
Claims 1-3, 5, 8, 9, 11-12 and 17 are objected to because of the following informalities: 
Claims 1, 2 and 8 are objected to because they use informal grammar through use of a dash instead of the more formal, and proper, commas.
Claim 3 is also objected to because it is further refining the at least one glyceryl ester of claim 2 to be at least one glyceryl monoester. The claim language should reflect that limitation. Applicant may wish to consider whether a claim 3 amendment to recite “wherein the at least one glyceryl ester comprises at least one glyceryl monoester” is reflective of the invention.  
Claim 5 is objected to because it is missing, “the at least one” between “as” and “hydrophobically modified starch compound.” Applicant may wish to consider whether an amendment to recite “as the at least one hydrophobically modified starch compound” would obviate the objection.
Claims 9 & 17 are missing verbs/transitional phrases. Claims are sentences and need verbs and/or transitional phrases.
Claims 11 & 12 further define the at least one glyceryl monoester recited by claim 2. The claims should reflect that. Applicant may wish to consider whether the recitation of “The cosmetic cleansing product according to claim 2, comprising at least one of Glyceryl Laurate, Glyceryl Palmitate, Glyceryl Stearate and/or Glyceryl Oleate as the at least one glyceryl monoester” would obviate the objection. The analysis is the same for claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from claim 1. Claim 1 recites “at least one starch and/or at least one hydrophobically modified starch compound” which encompasses multiple hydrophobically modified starch compounds. However, claim 5 recites “hydroxypropylated starch phosphate esters as hydrophobically modified starch compound”. It is unclear whether one, more than one, or all the hydrophobically modified starch compounds are hydroxypropylated starch phosphate esters. Applicant may wish to consider whether a recitation of “hydroxypropylated starch phosphate esters as the at least one hydrophobically modified starch compound” would obviate the objection.
Claim 13 depends from claim 1. Claim 1 recites “at least one starch and/or at least one hydrophobically modified starch compound” which encompasses multiple hydrophobically modified starch compounds. Claim 13 recites “a compound known under the INCI designation Hydroxypropyl Starch Phosphates as the hydrophobically modified starch compound” (emphasis added). It is unclear whether one, more than one, or all the hydrophobically modified starch compounds are Hydroxypropyl Starch Phosphates. Applicant may wish to consider whether a recitation of “a compound known under the INCI designation Hydroxypropyl Starch Phosphates as the at least one hydrophobically modified starch compound” would obviate the objection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1. Claim 1 recites the composition comprises “from about 0.01 to about 5% by weight of at least one vegetable oil and/or vegetable butter” (emphasis added). Claim 7 expands the upper limit of claim 1 by reciting “at least one vegetable oil in a quantity of from about 0.01 to about 5% by weight; and dii) at least one vegetable butter in an amount of from about 0.01 to about 5 % by weight” yielding upper limits in a combined amount of 5.01 and 10% (i.e. 5.0 + 0.01 = 5.01; 5+ 5 = 10).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8, 13, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20080085961) and Yang (US 20070197779).
*Note: It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including 1% hydrophobically modified starch compound.

With regard to claims 1, 4, 5, 7, 8, 13, 16 & 17, and the elected species, Lin teaches novel natural oil gels and their applications which include moisturizing shower gels, in-shower body moisturizers, body butters, and Moisturizing Body Shower Lotions (title, [0009], [0090], [0093], [0096] & [0098]). Lin in Example 13, Formula # 3 teaches a moisturizing shower gel comprising 7% sodium lauryl ether sulfate (i.e. anionic surfactant), 2.4% cocoamidopropyl betaine (i.e. at least one amphoteric/- zwitterionic surfactant), 1% hydroxypropyl starch phosphate, 2% sunflower oil, and 4% glycerine (i.e. polyol) [0096]. While Lin does not explicitly teach a range for the amount of hydroxypropyl starch phosphate for inclusion in the invention, Lin teaches inclusion of 0.5% hydroxypropyl starch phosphate in the Example 15 shower lotion, 0.8% and 1% hydroxypropyl starch phosphate in the Example 13 shower gels, and 2.0% and 2.5% hydroxypropyl starch phosphate in the Example 11 body butter ([0093], [0096] & [0098]). The ordinary skilled artisan would immediately envisage inclusion of 0.8-2.5% hydroxypropyl starch phosphate in Lin’s compositions as a stabilizer due to Lin’s exemplification of these amounts in their examples. Lin in Example 13, Formula # 3 teaches inclusion of carbomer Ultrez 20, a crosslinked acrylate copolymer, in an amount of 0.25% of the composition. More broadly, Lin teaches hydroxypropyl phosphate starch, xanthan gum, cross-linked polyacrylate, cross-linked polyacrylamide, and “etc.” to be stabilizers that enhance the overall product stability by providing additional structuring [0067]. Lin teaches naturally derived polymers are also suitable stabilizers which enhance the overall product stability by providing additional structuring [0067]. Lin shows a pattern of preference of natural origin reagents by teaching inclusion of naturally derived skin compatible emollients and “preferred waxes [that] are selected from natural origins such as beeswaxes, hydrogenated vegetable oils, natural fatty acid and fatty alcohols and their derivatives” ([0029] & [0037]). Lin in the Example 11-#1 body butter teaches a pattern of preference for the combination of 0.5 % xanthan gum, 2.0% hydroxypropyl starch phosphate, glycerine, and sunflower oil together, without cross-linked polyacrylate [0093].  It would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Lin’s Example 13 Formula # 3 moisturizing shower gel by substituting the carbomer Ultrez 20/crosslinked acrylate with 0.5 % xanthan gum (yielding a composition substantially free of polymeric stabilizing agents based on acrylic acid and/or acrylic acid derivatives) because Lin teaches xanthan gum and cross-linked polyacrylate and etc. to be stabilizers suitable for use in compositions comprising sunflower oil, glycerine, and hydroxypropyl starch phosphate.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the overall product stability by providing additional structuring through use of xanthan gum which is a natural origin stabilizer. It is obvious to those skilled in the art to substitute one known equivalent for another. See In re Omeprazole Patent Litigation, 483 F.3d 1364, 1374 (Fed. Cir. 2007) (“[T]his court finds no ... error in [the] conclusion that it would have been obvious to one skilled in the art to substitute one ARC [alkaline reactive compound] for another.”). Lin teaches “[i]n another embodiment of this invention, an opaque natural oil soft solid gel is formed by combining the clear natural vegetable oil gels of the present invention with skin compatible solid waxes” [0033]. Lin teaches the “ skin compatible solid waxes are selected from the group consisting of beeswax and beeswax derivatives,  hydrogenated vegetable oils and their derivatives, vegetable waxes and their derivatives, sterols and cholesterol fatty acid esters, phospholipids, sphingolipids, ceramides, glycoshingolipids, synthetic ester waxes, solid fatty acids and fatty alcohols and their derivatives, stearic acid, behenyl alcohol, glyceryl monostearate, solid synthetic alcohols, microcrystalline waxes, paraffin waxes, ozokerite, polyethylene, silicone waxes, and mixtures thereof. Also included are shell waxes, butters (Shea, cocoa, etc), alcohols and acids of C.sub.12-50 alcohols” [0033]. Lin teaches the “total % by weight of solid waxes ranges from 1% to 60%, preferably from 5% to 40%, and most preferably from 5% to 30%” [0035]. Lin in the Example 11 body butter teaches inclusion of 8 & 10% shea butter, Example 12 foundation teaches inclusion of 6% shea butter, and Example 15 body shower lotion teaches inclusion of 3 % shea butter [0093] [0094] & [0098]). Lin in Example 13- Formula # 3 teaches the composition comprises 3% lauric acid (i.e. a fatty acid that is a solid; [0096]). It would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Lin’s Example 13 Formula # 3 moisturizing shower gel by substituting the lauric acid with 1% to 60% shea butter because Lin teaches lauric acid/solid fatty acids and shea butter to be solid waxes suitable for use in their compositions.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the opacity of the gel. It is obvious to those skilled in the art to substitute one known equivalent for another. See In re Omeprazole Patent Litigation, 483 F.3d 1364, 1374 (Fed. Cir. 2007) (“[T]his court finds no ... error in [the] conclusion that it would have been obvious to one skilled in the art to substitute one ARC [alkaline reactive compound] for another.”). Lin teaches the field of their invention includes cleansing products (shampoos, shower gels, facial cleansers, soap bars, etc.), skin creams, lipsticks, lip balms, foundations, deodorants, hair treatment gels and conditioners, pharmaceutical topical treatment ointments and creams, sunscreens, color cosmetics, shower gels, shampoo, hand cleanser, and health, cosmetic, beauty, personal care, and personal cleansing products ([0009] & [0058]). Lin teaches inclusion of hydroxypropyl-cellulose as a stabilizer to provide additional structuring [0067]. Lin in the Example 13 shower gels teaches mixing the reagents at a moderate speed with heat [0096].
	Lin does not teach inclusion of a mixture of fermentation derived cellulose and carboxymethylcellulose.
	In the same field of invention of pharmaceutical and personal cleansing products, Yang teaches a bacterial cellulose that is a result of fermentation admixed with a hydrocolloid that is exemplified to be carboxymethylcellulose (CMC; abstract; [0006]; [0011]; [0019]; Examples 1-18: [0022]-[0042]).  Yang teaches the admixtures have the benefit of utilization as a thickener or suspension aid without the need to introduce high energy mixing (abstract). While bacterial cellulose properties have been available in the past, they have only been available through highly labor and energy intensive processes (abstract). Yang teaches carboxymethylcellulose to be a hydrocolloid for use in their invention which provides “certain properties” including an alcohol-insoluble polymeric thickening, and being a preferred dispersing aid for the bacterial cellulose ([0006], [0007] & [0016]). Yang teaches bacteria fermentation cellulose is known in the art to be insoluble in water and exhibit polyol- and water-thickening properties [0003].  CMC in combination with the bacteria fermentation cellulose is known in the art to effectuate thickening or other type of viscosity modification, provide stabilization and dispersion improvements [0003]. Yang teaches adding the bacterial cellulose-containing formulations of their invention to target formulations in an amount “from about 0.01% to about 1% by weight, and preferably about 0.03% to about 0.5% by weight of the total weight” of the target composition such that a viscosity of at least 300 cps is achieved [0020].
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.

Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (D) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Lin’s shower gel compositions by adding “from about 0.01% to about 1% by weight” of an admixture of fermentation-derived bacterial cellulose and carboxymethylcellulose as suggested by Yang because Lin and Yang are both drawn to thickened personal cleansing compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to the thicken the shower gel with less energy (i.e. heating and mixing).
	With regard to the recited amounts of the at least one surfactant, at least one anionic surfactant, at least one amphoteric/zwitterionic surfactant, xanthan gum, glycerine/at least one polyol, at least one vegetable oil, at least one vegetable butter/shea butter and mixture of fermentation derived cellulose and carboxymethylcellulose, the combined teachings of Lin and Yang teach these reagents in amounts which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In the alternative, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, 1% hydroxypropyl phosphate starch and about 1.5% hydroxypropyl phosphate starch are expected to have the same stabilizing properties by providing additional structuring to the composition.

Claims 2, 3, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Yang, as applied to claims 1, 4, 5, 7, 8, 13, 16 & 17 above, and further in view of Garcia (US 20160235648).
*Note: as above.
With regard to the claims 2, 3, 11 & 12, and the elected species, the teachings of Lin and Yang are described above. Lin teaches personal cleansing compositions of his invention may be in the forms of shampoos and shower gels ([0058] & [0069]). Lin in the Example 13 shower gels teaches inclusion cocamide MEA [0096].
Lin does not teach inclusion of glyceryl laurate.
In the same field of invention, Garcia teaches bodycare compositions including shampoos and shower gels (title; [0102]). Garcia teaches carbomer, glyceryl laurate and cocoamide MEA are thickeners that are suitable for use in shampoos, with thickeners used in concentrations of 0.05-5% [0061].
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Lin’s shower gel compositions by substituting Lin’s cocoamide MEA with glyceryl laurate in an amount of 0.05-5% as suggested by Garcia because Lin and Garcia are drawn to personal cleansers which may be shower gels and shampoos and cocoamide MEA and glyceryl laurate are recognized as thickeners for such compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the thickness of the composition. It is obvious to those skilled in the art to substitute one known equivalent for another. See In re Omeprazole Patent Litigation, 483 F.3d 1364, 1374 (Fed. Cir. 2007) (“[T]his court finds no ... error in [the] conclusion that it would have been obvious to one skilled in the art to substitute one ARC [alkaline reactive compound] for another.”).
	With regard to the recited amounts of the at least one glyceryl mono-ester/glyceryl laurate, the combined teachings of Lin, Yang and Garcia teach this reagent in an amount which falls within or overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1, 4, 5, 7-9, 13, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 1389459; Published 2004), Lin (US 20080085961) and Yang (US 20070197779).
*Note: As above.

**All references refer to the English language translation.
With regard to claims 1, 4, 5, 7-9, 13, 16 & 17, and the elected species, Nielsen teaches cosmetic compositions which comprise hydroxypropyl starch phosphate in an amount of “0.1 to 10 wt. %, preferably from 0.3 to 8.0 wt. %, particularly preferably from 0.5 to 5.0% by weight” (title; claims-pg. 11). Nielsen teaches hydroxypropyl starch phosphate is a hydrocolloid which may be found in gels and emulsions (pg. 2). Nielsen teaches inclusion of nonionic, anionic, cationic, and amphoteric emulsifiers (i.e. surfactants) in the composition (pg. 5-7). Nielsen teaches the compositions of their invention comprise a lipid phase that comprises oils, such as triglycerides of capric or caprylic acid, and also natural oils such as, for example, castor oil; and fats, waxes and other natural and synthetic fat bodies (pg. 4). Nielsen teaches the suitability of sunflower oil for inclusion in their invention as a natural oil (pg. 4). Nielsen in Examples 6-10 teaches inclusion of the oil, triglycerides of capric or caprylic acid (i.e. capryl-caprinsauretriglycerid), in an amount of 0.5-5.0% (foreign language document-pg. 13). It would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Nielsen’s composition by substituting the capric or caprylic acid triglyceride with 0.5-5.0% sunflower oil because Nielsen teaches capric or caprylic acid triglyceride and sunflower oil as suitable oils for the lipid phase of their invention. It is obvious to those skilled in the art to substitute one known equivalent for another. See In re Omeprazole Patent Litigation, 483 F.3d 1364, 1374 (Fed. Cir. 2007) (“[T]his court finds no ... error in [the] conclusion that it would have been obvious to one skilled in the art to substitute one ARC [alkaline reactive compound] for another.”). Nielsen does not require inclusion of any polymeric stabilizing agents or polymeric stabilizing agents based on acrylic acid and/or acrylic acid derivatives; Nielsen in their examples exemplify emulsions free of polymeric stabilizing agents, including those based on acrylic acid and/or acrylic acid derivatives (foreign language document examples-pg. 12-19). Nielsen teaches glycerin is a particularly advantageous polyol for inclusion in the invention and in Examples 6 & 7 teaches inclusion of glycerin in an amount of 3.0 and 5.0% (pg. 5; foreign language document-pg. 13). Nielsen teaches the invention their invention relates to the use of hydroxypropyl starch phosphate as a hydrocolloid, alone or in combination with other hydrocolloids (pg. 2).  Nielsen teaches the other hydrocolloids include carboxymethylcellulose and xanthan gum (pg. 2 & claims-pg. 11). Nielsen in Examples 6-8 teaches inclusion of the solid alcohol, lanolin alcohol, in an amount of 1.0-3.0% (foreign document pg. 13). Nielsen teaches glyceryl monolaurate is a “particularly advantageous” W/O emulsifier for use in their invention (pg. 7).  Nielsen teaches the active agent of their invention include perfumes and other actives that are used on dry and/or sensitive skin (pg. 3; claims-pg. 11).
Nielsen does not teach the amount of the at least one surfactant, that the at least one surfactant is an admixture of an anionic surfactant and an amphoteric/zwitterionic surfactant, fermentation derived cellulose, the amount of carboxymethylcellulose or inclusion of shea butter.
In the same field of invention of skin care which include gels and emulsions, the teachings of Lin are described above ([0061]; Lin’s claim 14). Lin in Example 13, Formula # 3 teaches a moisturizing shower gel comprising 7% sodium lauryl ether sulfate (i.e. anionic surfactant), 2.4% cocoamidopropyl betaine (i.e. at least one amphoteric/- zwitterionic surfactant), 1% hydroxypropyl starch phosphate, 2% sunflower oil, and 4% glycerine (i.e. polyol) [0096]. Lin teaches hydroxypropyl phosphate starch and xanthan gum, and “etc.” to be stabilizers that enhance the overall product stability by providing additional structuring [0067]. Lin teaches naturally derived polymers are also suitable stabilizers which enhance the overall product stability by providing additional structuring [0067]. Lin shows a pattern of preference of natural origin reagents by teaching inclusion of naturally derived skin compatible emollients and “preferred waxes [that] are selected from natural origins such as beeswaxes, hydrogenated vegetable oils, natural fatty acid and fatty alcohols and their derivatives” ([0029] & [0037]). Lin in the Example 11-#1 body butter teaches a pattern of preference for the combination of 0.5 % xanthan gum, 2.0% hydroxypropyl starch phosphate, glycerine, and sunflower oil together, without cross-linked polyacrylate [0093].  Lin teaches the “ skin compatible solid waxes are selected from the group consisting of beeswax and beeswax derivatives,  hydrogenated vegetable oils and their derivatives, vegetable waxes and their derivatives, sterols and cholesterol fatty acid esters, phospholipids, sphingo lipids, ceramides, glycoshingo lipids, synthetic ester waxes, solid fatty acids and fatty alcohols and their derivatives, stearic acid, behenyl alcohol, glyceryl monostearate, solid synthetic alcohols, microcrystalline waxes, paraffin waxes, ozokerite, polyethylene, silicone waxes, and mixtures thereof. Also included are shell waxes, butters (Shea, cocoa, etc), alcohols and acids of C.sub.12-50 alcohols” [0033]. Lin teaches the “total % by weight of solid waxes ranges from 1% to 60%, preferably from 5% to 40%, and most preferably from 5% to 30%” [0035].  Lin teaches their invention meets the increasing consumer demand for personal cleansing products which are “good lathering characteristics, mildness to skin (non-drying), moisturization, sun protection… aroma scent, long lasting perfume…in addition to the basic cleaning function” [0009]. 
In the same field of invention of hair conditioners, cleaners, and pharmaceutical products, the teachings of Yang are described above. In brief, Yang teaches inclusion of “from about 0.01% to about 1% by weight” of an admixture of fermentation-derived bacterial cellulose and carboxymethylcellulose.
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Nielsen’s composition by adding 7% sodium lauryl ether sulfate (i.e. anionic surfactant), 2.4% cocoamidopropyl betaine (i.e. at least one amphoteric/- zwitterionic surfactant), 1-60% shea butter, and 0.5% xanthan as taught by Lin and from about 0.01% to about 1% by weight of an admixture of fermentation derived cellulose and carboxymethylcellulose as taught by Yang because Nielsen, Lin, and Yang are directed to topical formulations, with Nielsen teaching the suitability of anionic and amphoteric emulsifiers/surfactants for use in their hydroxypropyl starch phosphate containing composition and 7% sodium lauryl ether sulfate (i.e. anionic surfactant), 2.4% cocoamidopropyl betaine (amphoteric surfactant) are suitable for use in compositions comprising hydroxypropyl starch phosphate by Lin. Nielsen teaches inclusion of xanthan gum as a hydrocolloid in combination with hydroxypropyl starch phosphate and Lin teaches inclusion of 0.5% xanthan gum in compositions comprising hydroxypropyl starch phosphate. Nielsen teaches inclusion of cellulose and carboxymethylcellulose as a hydrocolloids in combination with hydroxypropyl starch phosphate and Yang teaches an admixture of fermentation derived cellulose and carboxymethylcellulose to be an advantageous thickening agent for topical formulations including hair conditioners, biomedical compositions and pharmaceutical products by Yang. Nielsen teaches the suitability of solid alcohols for inclusion in the composition comprising hydroxypropyl starch phosphate and shea butter and solid alcohols are skin compatible waxes for inclusion in the topical formulations as taught by Lin with the combination of shea butter and hydroxypropyl starch phosphate exemplified by Lin in a body butter. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the cleansing activity of the composition on dry and sensitive skin through inclusion of sodium lauryl ether sulfate (i.e. anionic surfactant) and cocoamidopropyl betaine (i.e. at least one amphoteric/- zwitterionic surfactant), thicken the shower gel with less energy through inclusion of xanthan gum and the admixture of carboxymethylcellulose and fermentation derived cellulose, and the feel of the composition through inclusion of the skin compatible wax, shea butter.
With regard to the recited amounts of the at least one surfactant, at least one anionic surfactant, at least one amphoteric/zwitterionic surfactant, xanthan gum, glycerin/at least one polyol, at least one vegetable oil/sunflower oil, at least one vegetable butter/shea butter and mixture of fermentation derived cellulose and carboxymethylcellulose, the combined teachings of Nielsen, Lin and Yang teach these reagents in amounts which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, Lin, and Yang as applied to claims 1, 4, 5, 7-9, 13, 16 & 17 above, and further in view of Glyceryl Monolaurate (Published: 11/16/2017).
*Note: It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including 3.0% glyceryl monolaurate.

With regard to claims 2, 3, 11 and 12, and the elected species, the teachings of Nielsen, Lin, and Yang are described above. In brief, Nielsen teaches glyceryl monolaurate (i.e. glyceryl laurate) is a “particularly advantageous” W/O emulsifier for use in their invention (pg. 7).
Nielsen does not teach the amount of glyceryl monolaurate for inclusion in the composition.
In the same field of invention of bodycare, Glyceryl Monolaurate teaches glyceryl laurate is multifunctional, acting as an emulsifier and a natural preservative (pg. 1).  Glyceryl Monolaurate teaches a soothing face lotion which is an oil-in-water emulsion comprising 3.0% of glyceryl laurate (pg. 2). 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified the composition suggested by the combined teachings of Nielsen, Lin, and Yang by adjusting the amount of glyceryl laurate to be 3.0% of the composition (i.e. about 2.0%) as suggested by Glyceryl Monolaurate because Nielsen teaches inclusion of glyceryl laurate as a preferred W/O emulsifier in topical compositions for dry, sensitive skin and glyceryl laurate is used in topical cosmetics that are soothing in an amount of 3.0% by Glyceryl Monolaurate. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide preservative properties and emulsification to the composition while still remaining suitable for application on dry and/or sensitive skin.
With regard to the recited amount the at least one glyceryl ester/glyceryl laurate, the combined teachings of Nielsen, Lin, Yang, and Glyceryl Monolaurate teach this reagent in an amount which falls within or overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In the alternative, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, 2% glyceryl laurate and 3% glyceryl laurate are expected to have the same emulsification properties since both Nielsen and Glyceryl Monolaurate teach glyceryl monolaurate to be an emulsifier suitable for use in topically applied compositions.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/NICOLE P BABSON/Primary Examiner, Art Unit 1619